DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected manufacturing device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “maser roll” in line 9 appears to be a typographical error and should be written as –master roll--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “of tire” in line 10 should be written as –of a tire—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “of tire” in lines 14 and 16 should be written as –of the tire—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “one full circle” in lines 10, 14, and 16 are unclear. It is unclear if “one full circle” requires just one turn around the respective cylinder/drum, or if it is merely requiring that the entire outer circumference of the respective cylinder/drum is covered, which may be done in one or more turns. For the purposes of examination, the examiner assumes that either interpretation will satisfy the claim limitation. 
Claims 2-4 are indefinite by dependence on claim 1. 

Regarding claim 2-4, the phrase “a tire belt according to claim 1” in line 1 of each claim is unclear. Claim 1 previously disclosed a tire belt, therefore it is unclear if this is referring to the same tire belt or to a new and different tire belt. For the purposes of examination, the examiner assumes –the tire belt according to claim 1—in each of claims 2-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimatsu (JP 2011-224908, see machine translation), Pulici et al. (WO 2012/172462), and any one of Grashuis et al. (US 2014/0196834) and/or Suda et al. (US 2003/0051794).

Regarding claim 1, Onimatsu discloses a manufacturing method of a tire belt for manufacturing a sheet-like belt (Fig. 1: P) first from a master roll (Fig. 1: PO) formed by covering multiple belt cords with rubber ([0001]-[0003], [0006], [0017]), and then forming a cylindrical belt by winding the sheet-like belt around a molding drum (Fig. 1: 2) ([0001]). Moreover, it is consistent with the fundamentals of tire belt construction to cover multiple belt cords with rubber (see optional teaching below for further discussion). 
Onimatsu further discloses placing the master roll (Fig. 1: PO) on a transfer conveyor (i.e. master roll table) (Fig. 1: 13) ([0018]). 
Onimatsu further discloses feeding the master roll (Fig. 1: PO) from the transfer conveyor (i.e. master roll table) (Fig. 1: 13) to a sticking conveyor (i.e. belt table) (Fig. 1: 3) situated adjacent to the transfer conveyor (i.e. master roll table) (Fig. 1: 13) ([0019]). 
Onimatsu further discloses cutting out a portion (Fig. 1: P) of the master roll (Fig. 1: PO) placed on the sticking conveyor (i.e. belt table) (Fig. 1: 3) as the sheet-like belt for one full circle of tire (Fig. 5) by 
Onimatsu further discloses moving (Fig. 1: 30) the sticking conveyor (i.e. belt table) (Fig. 1: 3) carrying the cut-out sheet-like belt (Fig. 1: P) for one full circle of tire to a winding position of the sheet-like belt (Figs. 1, 5) ([0027], [0032]). 
Onimatsu further discloses winding the sheet-like belt (Figs. 1, 5: P) for one full circle of tire around a single winding cylinder (Figs. 1, 5: 2) at the winding position (Figs. 1, 5) ([0027], [0032]).
However, Onimatsu does not expressly recite unwinding the sheet-like belt from the winding cylinder and forming the cylindrical belt by winding the unwound sheet-like belt around the molding drum. 
It is generally known in the tire manufacturing art that a tire component may be wound on a transfer drum (i.e. winding cylinder) before it is wound onto a building drum. For instance, Grashuis teaches helically winding a strip of unvulcanized rubber onto a transfer drum (Figs. 2, 3A-3G: 72) that is facing a building (i.e. molding) drum (Figs. 2, 3A-3G: 52) ([0011]), wherein the transfer drum is movable to a position for transferring the wound strip from the transfer drum to a building drum by unwinding it onto the building drum in one full circle ([0013]) (Figs. 3F-3G). By building the strip on the transfer drum via winding it, the building drum will not be required during manufacturing the desired strip and the building drum is available for carrying out other method steps for manufacturing a green tyre during manufacturing of the desired strip ([0015]). In other words, Grashuis teaches that it is advantageous to first wind a tire component strip on a transfer drum and then transfer it to a building drum so that the building drum is free for use in other steps of the manufacturing process. While Grashuis teaches that the transfer drum is used for rubber sides that are placed on the building drum, which is a carcass building drum, rather than a belt transfer drum, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the same advantages for a method of winding 
Additionally or alternatively to Grashuis, Suda teaches a method of producing a tire member wherein cut strips may be arranged on a transfer drum and then transferred to a forming drum ([0099]). Moreover, Suda teaches that the cut strips may either be fed to a forming drum directly or to a transfer drum that transfers the cut strip to a forming drum ([0140]). In other words, the transfer drum may be an equivalent step to a direct forming drum in forming and winding the tire member. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. Although Suda teaches a tire inner liner manufacturing method, rather than a tire belt, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the same advantages for a method of winding and transferring an annular tire component of an inner liner would also be applicable to a method of winding and transferring an annular tire component of a belt. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Onimatsu in order to provide the support on which the cut sheet-like belt is formed as a transfer drum so as to first wind the cut sheet-like belt on the transfer drum and then transfer it to the forming drum as it is a manufacturing step that is generally known in the art, as taught by Suda. 

Onimatsu also does not expressly recite that the master roll is fixed onto the belt table by attraction when the master roll is cut between the master roll table and the belt table, or that the belt table is moved to the winding position of the sheet-like belt while keeping the cut-out sheet-like belt fixed onto the belt table by attraction. 
Pulici teaches a process for manufacturing a sheet-like belt from a master roll (Figs. 1-2, 3a-3e: 15) formed by covering multiple cords lined up parallel to one another with rubber and conveying said master roll across adjacent tables (Figs. 1-2, 3a-3e: 19, 20) (Page 4), wherein the master roll is cut (Figs. 1-2, 3a-3e: 30) between two tables to form a cut-out portion of the master roll. Pulici further teaches that the master roll is fixed onto both the belt table (Figs. 3a-3e: 20) and the master roller table (Figs. 3a-3e: 19) by magnets (i.e. attraction) (Figs. 3a-3e: 33) when the master roll is cut between the master roll table and the belt table so as to steadily retain the roll before and after the cut (Pages 11, 18-19). Pulici teaches that such a process improves the quality of the segments of predetermined length obtained from cutting the rubber-coated ribbon, with reference being particularly made to finishing of the cut edges, so as to improve the overall quality of the tires produced with these segments (Page 4). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Onimatsu in order to provide that the master roll is fixed onto the belt table by attraction when the master roll is cut between the master roll table and the belt table so as to retain the master roll and 
As discussed above, Onimatsu teaches that the belt table is moved to the winding position of the sheet-like belt, and modified Onimatsu in view of Pulici teaches that the cut-out sheet-like belt is fixed onto the belt table by attraction. Accordingly, modified Onimatsu discloses that the belt table may be moved to the winding position of the sheet-like belt while keeping the cut-out sheet-like belt fixed onto the belt table by attraction so as to retain the belt onto the belt table surface and reduce deformation and improve the overall quality of the tire produced.

Regarding claim 2, Pulici further teaches that each conveyor belt (i.e. table) is provided with a continuous support surface that comprises magnets such that the magnets can steadily retain the sheet-like belt before and after the cut (Pages 11, 18-19). In other words, the entire continuous surfaces of the tables comprise magnets, and thereby both sides of the master roll or the sheet-like belt in a width direction will necessarily be attracted when the master roll or the sheet-like belt is fixed onto the belt table by attraction because the magnets are continuously placed on the surfaces of the tables with the intent to retain the roll/belt onto the table surfaces without deformation (Pages 11, 18-19). 

Regarding claim 3, Pulici further teaches providing a cutting device (Figs. 1-2, 3a-3e: 30) between two transfer tables (Figs. 1-2, 3a-3e: 19, 20), wherein during the cutting operation a master roll (Figs. 1-2, 3a-3e: 15) is provided across both tables (Figs. 1-2, 3a-3e: 19, 20) and the cutting device (Figs. 1-2, 3a-3e: 30) has a counterpart (Figs. 1-2, 3a-3e: 25) that pushes the master roll up when it is between the two tables and while master roll is kept attracted down onto the tables (Figs. 3a-3e). In other words, the 

Regarding claim 4, Onimatsu further discloses that a pressing force (i.e. impact) may be eased by a buffer device (Fig. 1: 30) when the sticking conveyor (i.e. belt table) (Fig. 1: 3) moves to the winding position of the sheet-like belt (Figs. 1, 5) ([0027]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.




/SEDEF E PAQUETTE/Examiner, Art Unit 1749